OFFICE      OF THE ATTORNEY          QENERAL     OF TEXAS
                                  AUSTIN




~norablo      ii. 6. Umson,       Jr.
COUAtJ     iittofA@~,   h&QrtOA    COfkAtr,         /
*harton,     Texar


iiear idr. iUAMAI




                                                         request   r0r 3c opinion


                                                          zre now engAged
                                                         Hirer through




                              aer in thlr county,  who refuses           to
                              ter his land ror thlr purpose.             .;
                      ago these Engineers   awe&red  b&ore    the
                     rs Court of this County, *nd requested
         that  the County ioroe a right of way throu&h thla
         property ror the >ur?ose or thle euroer.       The levee
         is to be constructed   b; tho Federal  Governsent,   98
         outhorlzed  under an rob of Congrem,    but the necea-
         rary hAe,    rights4*Way,            daaage6,     and maintemnce8
         will htre to be turailhed            by 8oae    local  agenoy a6
         yet undeteraioed.
fioAurible   3.    4.     &neJA,   Jr.,   Q.EO 2




              “The CoamlreIonere     Court requerted     rroo m,
       a8 County rttorney, aa opIolo~       a8 to w'letht?r or not
       the Court had euthority      to roroe 8 lsndouner     to great
       the deelred    peraiseion,   arrd I adrleed    t&m that In n?
       opiAloa it aie not,      aI I Was unable to r indlAy ltatute
       luthorldng the Court to pa88 o r lnroroo eny mler or
       thle ohereoter.      The only other wey', I lee that It
       oould be bono by the County, Would bo by !aeaAI of Oon-
       bomnatlon wit,      rhloh would raquin      the lxpeAeituro    or
       runde 0r the count7, ror whIoh I 08s riAe DO euthorize-
       tiOA ill law.
               *The ComaIeeIonere    Court         hae reaueetsd    that    I
       aek you the ~ollowIAg      queotionr         io ooinictlon    with       the
       aatterr


                  “‘(11    What agenoy hle authority    to tome
                           8Atrl OAtO grivdt8 lande to lurvey
                           a c rl d
                                  rplorr ror river Letee Conetr JO-
                           tion-?

                  “‘(8)     tihet legal   eet up I8 neceeeary  ror
                            Wharton County to purohaee right8      or
                            vey, alter    brldgee, pay e-gee,     end
                            malnteln    luch levee when erect&T*

                  'IA     OOAll8OtiOA with   the rir8t   queetlon, the only
       etatutory  aut&rItJ  whioh I hive been able to fIl:d le
       OOAta%.AOd ia Art. 7973, of the kerierd Statutee, whioh
       give8 to the State Beolaznetloa       &ngIneer authority      to
       make en ordor authorizing       en en&seer      to enter upon
       prlrate  property     in OOAAOCtiOAwith love0 DIetrlote.
       It la poeeiblo     that thle prooeeurr      could be u8ee by
       tha Amy Lngineore.        kleo ln aonneotioo       with thle fitat
       queetlon   you are adtired     that a Con8enatIoA        aAd Reolama-
       tloa Dietrlot    oompueed oi KImton        County wee created
       iA leer,   and bOAd8 leeued r0r the purpoer 0r *opening
       the Colorado River,      the OOA8trttOtiOA Of e Aew ohannel
       thereror   where nroeseary,      the building     0r leteee,
       drainego   oaAel8,    and other 1 provomAt         where Aeoee-
       larf, and the MintOAaime thereoi,*.             Thlr Distriot
iio~or~ble    Y.     2,    h:uneon,   Jr.,      plce         3




        le   et111        In lxletonoe        end her unexpended                 rUAd8 on
        hAe, UAer0uLe probably                      a0 IA a poeition            to condemn
        l right 0r *of throuuh property ror                               thle purwes,
       protidlng  It8 00~188100er8   ear tit                              to a0 80.
                   “In oonneotlon            with      the       eeoone     queetlon,     I 40
       not belletr    that Uarton  County 00uie                              undertake      to
       d0 thle   work  out 0r any 0r lte regular                              rUAe8 IA rlsw
       or the        terme    or Seo.        59 or .Gtlole                19 or our     Stat0
        Conetitutlon,           and   the     opinion            or the Suprear         Court
        ln fiarrlr County ri00e Control Dletrlot  ve. Ennn,
        attorney  General,  140 8, yi. (24) 1098.  It appear8
        to ae that the only way the County could undertake
        the project would ba to vote boner under    the term8
        fr,C$aer    Six, Art. 803-822 or the Rerleed   ;;tatutee.



                 tie ~111 rertrlot     the eoope of your queetione     to the
 “a66 nc ia 8’ and “legal     *et-up*,*    l;aolfloally      mntloneb in your
 letter,    le,ror    the la k eof brevity     and rot the purpose8 of thle
 opinion,    we consleer     eo broader reeearoh        necereary.
             Ho hlrre oarefully  OOnsldera4 the Harrte County Flood
 Control Dletrict    v. Mann ease rrlerred  to by YOU, 0Ae we agree
 with your ooatrntlon    that the regular oounty rune8 0r Wharton
 County ooule not be ueed to do the thlnge about whloh you Ia-
 qulrr .
               &waver,    ae pointed      out by you, Chapter 6 of Title
 ~2, Vernoa’e    motatad      Civil   iitatutae,   (arta.  603-822)      providse
 ror  tha Ieeuance 0r bond8 by a oounty oparating             uwler    tb4   protl-
 eione of ouch ohaptsr       ror thr purpose,      among othere,      of owning
 ane oonatruotln&     levee8    and acquiring     the neoeeeary     rl hte-or-
 way by purohseo or by oondemnation.             Thlr chapter    apyl f ee to
 any county that nay have been rrlieved            from the paymeat of t>xee
 ror a torei 0r year8 by ;rot 0r the Leg!eleturr           UAe8r an4 by rlr-
 tue 0r the provielone       0r 3ection      10, Artiolo  8 0r the Itot
 Const 1tut1on.

              Wharton County      together    with e part or Metagorda
 County, wae    lo relieved    rror euoh payment or tax.8         ror a period
 of twenty-tire    yeare br the oreation wlthln            luoh oountiee   of
 Conernutlon     an4 iieolamation     Dletriote,     and the tinely     totin&
 or bond 1eeua8, under thm prorlelone            0r an *ot paeeod by tho
 38th Leglelaturm     at It8 iieoond Calla        ~eeelon,    the raid ;,ot
b.iile    ChQter    48,      1d2, 103,
                          &ge8                104 and 105, General bra   of
tha citist.0 of Texua, pa saed  by the        38th Leg1812ture,  at lt8 First,
j.oond and Thlrd Called Seaalona.
             The next Sbora mSntiont6   AOt SO releasing    suoh tar.8
b.Oe;nO Sfractiva   as S law ninety days efter   the adjournment    of tha
aeon6   Called Session   or tha 30th Legialsturr   on tha 15th day of
gay, A. D. 1923.
              Senate Bill kilo. 867, Chapter 128, General Lawa of Ttxaa,
gaaaed at the Regular Session       of the 38th Leglalaturr,     whloh la oar-
ried in Vernon’s Annot~tod Civil       Statutes  as Art:olta   803-022,   bt-
cme lfftctlve      as a law ninety days after     the adjournment   of tha
gegular Searalon of such Ltglslatura       on the 14th day of Caroh, A.
D. 1925.
            Therefore,     at tha time said ArtiOltS       8051822,  Vernon*8
anotated  Clvll   jtntutea,     becaae l freotira,     Wharton County had not
yet bttn rtlltvtb    iron the pay!nent OS its taxes,         and did not come
within the terns of the retrorptctlvo          provlalona    of said Article
822, which mdt said &tlclta         803-822 applloabla       only to euoh coun-
tlea aa may hare been relieved       iroa the payment of taxua,       etc.

                In view ol thr above,        Wharton County dots not ooma with-
in the     terma of Chapter 6, Title         22, Vernon’s Annotated Clrll Statutes.

              tit find that the ;Lharton County Conaerv:Ition  and Rcclanq-
tion District     So. 1, composed of Ghdrton County, was formed and created
urider the authority    of H. B. No. 26, Chap. 25 of the Gentrel      Laws of
the Fourth Called Jtaelon       of the 35th Leg., 1918, pages  40-43.    In
1925, the 39th Leglalaturr       enaoted Ii. 8. No, 372, Chap. 21 (pp. 50-
81, Gen. Lawa of Texas,      39th Leg., 1925) which provided   in Sec. 68
(Art. 8040, V.A.C.S.)      68 followa:

                vhia    :iot la intended       to taka plaoe of all auoh
         statutea   repealed      hereby.     All lovea lm?roramont       dla-
         trlcta  thet hava been organlrtd           under the provisions
         of Chapters g or 44, of the tinera                Laws of tnt    Fourth
         Callad Session      oi the Thirty-ilfth        Leglalature,     or that
         have availed     tha;,selvea     of the provlalona      of auc h Chap-
         tars,  shall   be governed by the provlalona            of this    tat,
         and the plan OS toxatlon          therein    provided for shall
         not be affeoted       or changed by thle Aot; provided,           how-
         ever, that    any such districts         which have not canpleted
         any lmprovtmenta       begun under the prorlalona           of any for-
         mer law shall      be governad      in the lasuanoe     of bonds and
         tha oomplttlon      OS luoh improvementa by the provleiona
         of the act or Aota under which thry wtra ortatad;                  * l lr
         (Underscoring      oura)
Thereby fitiolea  7972-8042, Vernon’s Annotated Civil Statutea,
were made to apply to auoh district   to t& extent ahown above,
                ~rtiolr    7981, Varaoa’a       ~OtatSd     Civil   Statutaa,   in
part,    protldaa     as tollowr8


                “The rl&t   o? lmlnmt dOfadE la hrrrby ox-
        preasly   ooniarrad  upon all diatrlota      to enable them
        to aoqulra tba fro simple tltla,        l23ar;unt or right-
        of-way to, over,    and throueh eny and all lands,       watrr,
        or lunda under water,      private    or pub110 (rxoept      lend
        and property uatd for crmrtery purposea),            wlthln,
        bmdarlng    upon, adjaornt     or oppoalta    to auoh dlStrlot8,
        necaaaary for saking,      eon-?tructlng    end maintainin&       all
        ltrera   and othsr lmprova~enta       ?or the lmprovtment       ot
        a river   or rivers,   creek or orttka,      o r ltrtama within
        or bordtrl$g,u~n      such dirtrlct      to  roront overrlowa
        thereor.           ” (Vndaraoorlng     ours P


                  Artlclo   790i3,   Vernon~a   motatad     Clril   Statutes,
provides,     as follows:


                 “The 618trlOt  auvervlsora   of any dlrtrlot   are
        hereby empowered to acquire        t6 neoeaaarY rlaht   of way
        rot ~11 levees     and other neoedaary    LnProrementa  oon-
        tezpl.attd   by thla riot, by gift,   0% oo~donnatlon   pro-
        ceedings;    and they ay by the aemt methods aopulre
        any ltrta or other lnprovementr       alrEady Conatruoted.n
        (Underscoring     ours)


               i4rtlola  7983,       Vornon’a   isnotated   Civil   Stetu~ea,
prorlata     as iollowa:




        a la tr iofor
                   t the purpoaa o f lxamlnlng   maa        with ret-
        ertnce to the looatlon  of levees,  dralnaga        ditohea
        and all     other kinds of lmproveaanta     to be Oofltructed
        for or     within ruoh dlStrlCt,    and ior any other lawful
        purpoao     connaotad with tlk lr plan of reola3Pation.
        whether     herein enumerated    or not .” (Uodrraoorlng    ours)
HonorJble     Y. j.   Munson,     Jr.,   p:;gt 6



               Article    7986,    Vernon’s    Annotsted    Clvll   Statutea,
provides    es follows:

               *Levee fmprovt~tnt         districta     shall     have au-
                            olntl      with each other,         with oltlea
      r$ri%::e            ot tr pollticul         aubdlvirlona      of the
      Stuta, with other        states,     and with the Oovtnment
      of the United       ;itatta in the performanct           mo           the
      things    permitted     by this Act; auoh Joint             aota to be
      done upon such terms as may be agreed upon by their
      auptrviaora,      subject to the approval            of the State
      Rtola3latlon    Engineer.”          (Underscoring       ours)

               On page 5 of your enclosure        entitled   *Letter   from the
dtorttary     of War, transmitting      a letter   from the Chief of Engi-
neers,    United States    Army, etc.,”      the following    Is shown over
the naae of J. L.      Schlep,   idajor  General,    Chief of  hnginttrs:



               "1 rtcomend         oonstruction     of levees      and
      related     worka for the protection            of the towna
      of LaGrange and Colunbua and of a continuous
      levee    system on each aide of the channel below
      Eagle La&e, including             a channel   cut-off     at the
      town of Wharton, substantially               aa outlined       In
      the report       of the district       engineer,      at en
      estimated     first     coat to the United State of
      )6,500,000;       subject to the oondltlona            that
      rtaponaible       local    interesta     give aeaurancea
      aatlsfactory        to the Secretary        of War that fix
      will    provide,     without      coat to the Unite& Sta(ltea,
      all lends.      oaaesenta.       and rights-of-way        ntoeaear~
      for the construction            of the proJecta.       beer the ex-
      pence of required          alteration     to txlstlng       bridges,
      hold and save the United &ate8                tree from claizui
      tar danegee due to the construction                 work. and
      maintain     end operate        all the works after         OOmPle-
      tion:    including      the two new bridcte         aoroas the
      cut-off     at Wharton. in accordance            withttion
      prescribed       by the Secretory        0s bar.” (Underscoring
      ours)
HOnOrdb~O         i.        .,.   i.U.:a~.‘LL,    :r.,      &I.,;.   7




                       ,ig SSIUIMItlut                   the lbova prupoaal          or   roaorxmdntion
forma      the    baai            ai   thr       problrn       prraanttrb      t0   the   00dSaf00era’
g0urt or your oounty Oy                           tha    United     date8       dm.y !h8ln~r~a,            08
out1inod         in
                 query.    There oondltiana,
                        your                        ii inofatrd  upon by
(ha Unltod Stata (iOYerMd?it,     complfoutm your queattooa to                                                  auoh
. ds@o. thst thsy                      aanaot
                              be anaward     ~eoifiCal1y      ad Ostegori- l
@ally by thl8 4epurt:;iOntwithout OODlQletamud aXQllOit iaiorsa-
tlon aa to aaoh atrp oontaapl~~tadby the “roaponalblr   looal
lnteraata,’ or agency corccr2d,   and the Caltod ~‘afoa Corcrn-
mont.
               ao do ray t&t       aald i.h:rrton County Coaaorv~tion      and
koolui7i;ltlon  Diatrfct    No. 1, itself through itr namd oftloera
and omQ10ysoa aa authorlaad -01.                      7b83, aupra, can for00
o ntr yonto pr!reto hnA8 to lu r r e           a y:ld lxploro for r iveItmoo
oonatruction,     but    it oannot   doLe@to      t.--la authority to tho
;;;J;taSt>taa krmy Ecglnsera or asiyonaalso not aalcod in g*lA
             l



            ‘*afurthor advlso th:;it     eald Dlatrlct la fully quall-
fled a3d upowered to acprrlro        the nesesacry   la nds,lswemta       a nd
rlghta-of-way, for all lsvrra rsA otht:r nrcoeaary lmprove~enta,
~8 contsrcpl:,ted by :.rtlclca     7Wl s::d 7S8i, au;ra,     xrrA tx   raid
Ijlstrict nay act jointly      rlth the V”ovc:rmunt of the L’nltcd “t .taa
in maklnd, constructing      cd ntii~talnlog     such lrvsaa    and other lm-
proramnta.                  Howvor,              in tnla reapeot,           we point        out that      ..rticlo
7980, aupra, Aoea not aut!arlre          the LMtod dztoo    Gcncmso?-t to
do any ot the thl.?ca        asr-;llttoAazd w~t~srlzbd by 13'1to tho a;'A
lilatrlot,but merely permlta the Dirt.rlct to eot jointly          with
raid Oovarwaent upon auoh term8 aa ay be agreed upon by thrlr
(Dlatrlot)      lupervlaora,    lubieot  to t!ie l?Qroral or the .hta
lioclaznutlon    gnglnocr (tkil8lPprOvQ1 could only bm obtained 001
iron tba Co~laaionor of tho General Land Ofrlco, aa tho Offlco
of St>ta holaastlon Engineor ma abollated by the 46th Leglala-
Sure,      Aota lOSO, p. 704, Art. MZlh-1, Vernon’8 xinot%ted Civil
sitatutra).
           itealao polnt otit t&t taid :.rtlelw7986, lupra, la
not broad enough in its sct.ninp to lnoiudo  lndollalfyl~ng raid
Government ror ohlz18  for dam@8   duo to the oonstructioa    work.

                       YO horrrlth                raz’~n      to     )ou the   oiiOloaur08       raOalved with
your       oommunioatlon.

                                                  __ i                              Your8     wry      truly,
                        -                                             n.




                                                                                      Itobart L. Lattlzaora,Jr.